                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 STEPHANIE MICHELLE WINTER,                           )
                                                      )
                   Petitioner,                        )
                                                      )
 v.                                                   )    Nos.: 3:15-CR-107-TWP-CCS-7
                                                      )          3:17-CV-305-TWP
 UNITED STATES OF AMERICA,                            )
                                                      )
                  Respondent.                         )

                                    MEMORANDUM OPINION

       Now before the Court is a pro se prisoner’s motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255 [Doc. 1233 1]. Respondent has filed a response in opposition to the

motion [Doc. 1255]. The Court finds that, after reviewing the relevant parts of the record, an

evidentiary hearing is not warranted. Rules Governing Section 2254 and 2255 Cases, Rule 8.

Further, for the reasons set forth below, Petitioner is not entitled to relief under § 2255.

Accordingly, the motion for relief under § 2255 [Doc. 1233] will be DENIED.

       I.        BACKGROUND

       Petitioner pleaded guilty to conspiracy to distribute fifty grams or more of

methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1) [Doc. 649 p. 1]. Petitioner’s

plea agreement stated that due to her prior felony drug conviction, “[t]he maximum penalty to

which [Petitioner] will be exposed by virtue of the guilty plea is a minimum mandatory term of

imprisonment of twenty years up to life” [Id.].




       1
           All citations to the record are to the criminal case.
       Respondent, however, did not file a timely notice regarding Petitioner’s prior felony drug

conviction as required for that conviction to increase Petitioner’s punishment [Doc. 1093 p. 18].

See 21 U.S.C. § 851 (providing that “[n]o person who stands convicted of an offense under this

part shall be sentenced to increased punishment by reason of one or more convictions, unless . . .

before entry of a guilty plea, the United States attorney files an information with the court . . .

stating in writing the previous convictions to be relied upon”). Accordingly, on July 13, 2016,

the Court sentenced Petitioner to one-hundred and twenty months’ imprisonment [Doc. 1141 p.

2], which was the guidelines term of imprisonment for Petitioner [Doc. 1093 p. 18].

       Petitioner did not appeal the judgment against her, but rather filed the instant § 2255

alleging claims of ineffective assistance of counsel [Doc. 1233].

       II.     STANDARD

       First, a petitioner has the burden of proving that he is entitled to relief under § 2255 by a

preponderance of the evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006).

       Further, the Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

shall enjoy the right . . . to have the Assistance of Counsel for his defense.” U.S. Const. amend.

VI. Under this Amendment, defendants have a right to “reasonably effective assistance” of

counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984). The Supreme Court has set forth a

two-pronged test for evaluating claims of ineffective assistance of counsel:

               First, the defendant must show that counsel’s performance was
               deficient. This requires showing that counsel made errors so serious
               that counsel was not functioning as the “counsel” guaranteed the
               defendant by the Sixth Amendment. Second, the defendant must
               show that the deficient performance prejudiced the defense. This
               requires showing that counsel’s errors were so serious as to deprive
               the defendant of a fair trial, a trial whose result is reliable. Unless a
               defendant makes both showings, it cannot be said that the conviction
               . . . resulted from a breakdown in the adversary process that renders
               the result unreliable.

                                                  2
Strickland, 466 U.S. at 687. Petitioner has the burden to prove ineffective assistance of counsel.

Virgin Islands v. Nicholas, 759 F.2d 1073, 1081 (3d Cir. 1985).          Further, a petitioner must

establish both prongs of a claim for ineffective assistance of counsel in order to meet her burden,

and if either prong is not satisfied, the claim must be rejected. Strickland, 466 U.S. at 69.

       To satisfy the first prong of Strickland, an attorney’s performance must have been

“reasonable[] under prevailing professional norms.” Strickland, 466 U.S. at 688. A party asserting

an ineffective assistance of counsel claim must “identify the acts or omissions of counsel that are

alleged not to have been the result of reasonable professional judgment.” Id. at 690. The district

court must evaluate the objective reasonableness of counsel’s performance “from counsel’s

perspective at the time of the alleged error and in light of all the circumstances, and the standard

of review is highly deferential.” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986).

       The second prong of the Strickland test requires a claimant to show that counsel’s deficient

performance prejudiced the defense.       Thus, “[a]n error by counsel, even if professionally

unreasonable, does not warrant setting aside the judgment of a criminal proceeding if the error had

no effect on the judgment.” Strickland, 466 U.S. at 691. Where a petitioner pleaded guilty, he

must show that there is a reasonable probability that, but for counsel’s deficient performance, he

would not have pleaded guilty in order to establish prejudice prong of the Strickland test. Hill v.

Lockhart, 474 U.S. 52, 58–59 (1985).

       III.    ANALYSIS

       In her § 2255 motion, Petitioner first alleges that counsel was ineffective for advising her

to sign the plea agreement when no drugs were found in her possession and the only government

evidence against her was testimony from co-defendants and a recorded phone call, as she believes

that she “would have had a fair chance at acquittal” [Id. at 4]. Petitioner also asserts that counsel

                                                  3
allowed her to believe that she would receive a downward departure for assisting the government,

but did not follow up with prosecutor about the information she provided or challenge the

prosecutor’s decision not to file such a motion [Id. at 5–6]. Lastly, Petitioner asserts that counsel

failed to recognize that the prosecutor had not filed a notice regarding her prior felony conviction

before she signed the plea agreement, and Petitioner therefore signed a plea agreement agreeing to

a sentence that was ten years more than the mandatory minimum sentence [Id. at 12].

               A. Advising Petitioner to Plead Guilty

       First, Petitioner’s assertion that counsel was ineffective for advising her to sign a plea

agreement because she “would have had a fair chance of acquittal” as no drugs were found in her

possession and the only evidence against her was from codefendants and a recorded phone call

fails to establish that counsel was deficient or that any deficiency prejudiced Petitioner.

       As set forth above, Petitioner pleaded guilty to conspiracy to distribute fifty grams or more

of methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1) [Doc. 649 p. 1]. The plain

language of 21 U.S.C. § 846 which sets forth the elements of a conspiracy offense, however, does

not require the offender to possess any drugs to be subject to the same penalties as those prescribed

for the offense that was the subject of the conspiracy, including a violation of § 841(a)(1).

       Moreover, a conspiracy conviction requires the government to prove an agreement to

violate drug laws, knowledge and intent to join the conspiracy, and participation in the conspiracy.

United States v. Martinez, 430 F.3d 317, 330 (6th Cir. 2005). Thus, testimony from codefendants

and/or a recorded phone call may be powerful evidence of this offense, and Petitioner does not

allege and/or set forth any evidence tending to suggest that she was not guilty of the conspiracy

offense. Further, Petitioner’s speculation that she “would have had a fair chance of acquittal” due

to insufficient evidence does not meet Petitioner’s burden to establish that there is a reasonable



                                                  4
probability that, but for counsel’s advice, she would have proceeded to trial as required to establish

a claim for ineffective assistance of counsel arising out of a guilty plea. Hill, 474 U.S. at 58–59.

       Accordingly, this claim is without merit.

               B. Downward Departure Motion

       Next, Petitioner’s allegations that she provided the prosecutor with information to support

the prosecutor filing a §5K1.1 motion for downward departure, but counsel did not follow up with

the prosecutor regarding this information or challenge the prosecutor’s decision not to file such a

motion likewise do not entitle Petitioner to relief under § 2255. A prosecutor’s discretion in

determining whether to file a § 5K1.1 motion for downward departure due to a defendant’s

assistance is subject only to the limitation that the prosecutor cannot refuse to file this motion due

to improper factors, such as race or religion. Wade v. United States, 504 U.S. 181, 185 (1992).

       Petitioner has not alleged or demonstrated that the prosecutor did not file a motion for

downward departure regarding her assistance due to improper factors. Thus, Petitioner has not

established that counsel was deficient for not challenging the prosecutor’s decision not to file this

motion. Further, as the prosecutor has the discretion to decide whether to file this motion,

Petitioner’s allegation that counsel should have followed up with the prosecutor about the

information she provided is insufficient to establish that counsel’s failure to do so prejudiced her,

as Petitioner has set forth nothing to suggest that any such follow up would have resulted in the

prosecutor filing this motion. Accordingly, this claim is likewise without merit.

               C. Notice of Prior Felony Conviction

       Lastly, Petitioner asserts that her counsel was ineffective for allowing her to sign a plea

agreement for a mandatory minimum sentence of twenty years without realizing that the

government had not filed a timely notice of Petitioner’s prior felony conviction. Petitioner,



                                                  5
however, cannot establish that this alleged ineffective assistance of counsel prejudiced her. If

counsel had raised the government’s failure to file this notice at any time prior to Petitioner

entering a plea of guilty, the government could have filed this notice with the Court at that time

and thereby increased Petitioner’s mandatory minimum sentence by ten years [Doc. 1093 p. 18].

See 21 U.S.C. § 851. Accordingly, this claim is without merit.

       IV.     CONCLUSION

       For the reasons set forth above, Petitioner is not entitled to relief under § 2255 and her §

2255 motion [Doc. 1233] will be DENIED. Thus, under 28 U.S.C. § 2253(c)(2), the Court must

determine whether to grant a certificate of appealability (“COA”). A COA should issue if

petitioner has demonstrated a “substantial showing of a denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). After reviewing each of Petitioner’s claims, the Court finds Petitioner has not

demonstrated by a preponderance of the evidence that counsel was deficient and/or that any such

deficiency prejudiced Petitioner. Accordingly, a COA SHALL NOT ISSUE.

       Further, the Court CERTIFIES that any appeal from this action would not be taken in

good faith and would be totally frivolous. Accordingly, this Court will DENY Petitioner leave to

proceed in forma pauperis on appeal. See Rule 24 of the Federal Rules of Appellate Procedure.

       AN APPROPRIATE ORDER WILL ISSUE.

       E N T E R:
                                        s/ Thomas W. Phillips
                                SENIOR UNITED STATES DISTRICT JUDGE




                                                 6
